Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/10/19 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung (4257176) in view of Hammons (2006/0206980) and Pearce (6026527).
     Hartung shows an insole comprising an insole body consisting of a single layer of elastomeric material (23) which is made with the claimed dimensions (see column 3 lines 50-55) with a plurality of voids (32) with the claimed dimensions (see column 3 lines 50-55) and another component of different material (22 or 29) substantially as claimed except for the exact spacing of the voids and the exact elastomeric material.  Hammons teaches the use of a gel material (10, see paragraph [0029]) with voids (20) which are of a size, shape and spacing (i.e. the number of voids) which is selected according to the desired application (see paragraphs [0032] and [0034]).  It would have been obvious to use gel material and any spacing of voids as taught by Hammons in the insole of Hartung to provide greater impact absorption.
     In reference to the use of A-B-A triblock copolymer plasticizer extended elastomeric material, Pearce explicitly teaches/describes that the use of an A-B-A copolymer plasticizer extended elastomeric 
     Also in reference to the exact distance between voids and exact thicknesses claimed in claim 6, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
     In reference to the function of the elastomeric material to provide a bulge when a force is applied, Hammons clearly shows such a function of causing a bulge to form when a force is applied, see figure 7b, see central portion of the gel (70/75) material bulging into the voids (85) on either side when a force (F) is applied.  It is noted in paragraph [0037], Hammons states that the material 70 is the same or similar to the material shown in figures 1-3, i.e. material 10 with voids 20, and therefore the material 10 would inherently function as shown in figure 7b.
Claims 1, 3-9 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khaitan (8813391) in view of Hammons (2006/0206980) and Pearce (6026527).
    In reference to claims 1, 3-9 and 21-24, Khaitan shows an insole comprising an insole body consisting of a single layer of gel (70 and 72) with a plurality of voids (73), a fabric layer (74), and a scrim bottom layer (24) substantially as claimed except for the voids being through the entire thickness of the gel component and the exact size of the elements and the size and spacing of the voids.  Hammons teaches the use of a gel material (10, see paragraph [0029]) with voids (20) which extend through the gel material and which are of a size, shape and spacing (i.e. the number of voids) which is selected according to the desired application (see paragraphs [0032] and [0034]).  It would have been obvious to 
     In reference to claims 15-20, Khaitan shows an insole comprising an insole body made of a non gel component (64) and a gel component consisting of a single layer of gel (70 and 72) with a plurality of voids (73), a fabric layer (74), and a scrim bottom layer (24) substantially as claimed except for the voids being through the entire thickness of the gel component and the exact size of the elements and the size and spacing of the voids.  Hammons teaches the use of a gel material (10, see paragraph [0029]) with voids (20) which extend through the gel material and which are of a size, shape and spacing (i.e. the number of voids) which is selected according to the desired application (see paragraphs [0032] and [0034]).  It would have been obvious to use gel material with voids with any size, thickness, and any spacing of voids as taught by Hammons in the insole of Khaitan to provide greater impact absorption.
     In reference to the use of A-B-A triblock copolymer plasticizer extended elastomeric material, Pearce explicitly teaches/describes that the use of an A-B-A copolymer plasticizer extended elastomeric material for a gel material is well known (see column 46 lines 3-40) to reduce oil bleed.  It would have been obvious to use the well known A-B-A triblock copolymer plasticizer extended elastomeric material taught and described by Pearce for the gel cushioning material of Hartung as modified by Pearce to reduce the oil bleed of the gel material.
     Also in reference to the exact distance between voids and exact thicknesses claimed in claims 1, 5-8, and 15, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
          In reference to the function of the elastomeric material to provide a bulge when a force is applied, Hammons clearly shows such a function of causing a bulge to form when a force is applied, see figure 7b, see central portion of the gel (70/75) material bulging into the voids (85) on either side when a force 
     In reference to claim 17, Khaitan as modified above discloses the claimed invention except for the exact non gel material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use poly ethylene-vinyl acetate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive.
     In response to applicants’ arguments directed towards the intended function of the holes in the insole body of Hartung, the fact that the holes of Hartung are provided with the intention of providing ventilation/deodorizing insoles, does not negate the fact that additional functions may inherently be provided by the holes and dimensions of the walls.  Holes would inherently decrease the overall density of the insole body and increase the cushioning.  In reference to the function of the voids allowing the material of the body to bulge into the voids/holes, the holes/voids of Hartung may or may not bulge and that is why the modifying reference to Hammons has been applied to modify the insole of Hartung to have dimensions to allow bulging.
           In response to applicants’ arguments directed towards the function of bulge resulting from a force of a load, the prior art shows all of the claimed structural limitations and therefore are considered to inherently be capable of performing the recited function at least to some degree in response to some specific force applied.   It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional 
     In response to applicants’ arguments directed towards Hammons teaching that layer 75 may deflect into holes 90 in the outer layer and does not teach the solid regions of layer 75 to bulge into adjacent hole 85 and/or is limited to deflecting into the holes of the outer layer 80, this is not true.  Figure 7b of Hammons clearly shown a portion of one of the solid regions of 75 bulging into adjacent holes (at the area noted by the word Bulge below) as well as into the hole of the outer layer as noted below in the marked up drawings.  It cannot be ignored that Hammons clearly shows bulges as claimed.  In response to applicants’ arguments directed towards the hole of the insole body of Hammons being offset from the holes in adjacent layers, Hammons also teaches that the holes may be arranged in a variety of arrangements (see paragraph [0033]) which states “such an arrangement is not considered essential to the functioning of the present invention…”.

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale



     In reference to applicants’ arguments directed towards the insole comprising “an insole body consisting of a single layer of a plasticizer extended elastomeric material”, the prior art does show “an insole body consisting of a single layer”, i.e. Hartung shows an insole comprising an insole body consisting of a single layer of elastomeric material (23), a sock liner of cloth material (22), and a coating (29) and/or Khaitan shows an insole comprising an insole body consisting of a single layer of gel (70 and 72), a fabric sock liner (74), an insole body holding element (64), midsole shock absorbers (56 and 60), a chassis (24), and an outsole (14).  The insole bodies of the prior art are shown as being of a single layer.
     In reference to applicants’ arguments directed towards Hammons and the number of layers, Hammons has not been applied to teach a single layers, Hammons teaches that the use of a known gel material in a layer with holes is known and that it is known that these known materials bulge into holes (see paragraph [0015] which specifically states “known materials are required to dissipate impact and/or vibration forces purely through the expansion/deformation of the solid material, or through transverse-only deflection of the material into cavities” as a known material which does not have an additional layer.  In summary Hammons teaches a single layer of gel material which would bulge into voids as claimed as a known material.
     In response to applicants’ argument that the Examiner has not give any reason for combining the references, the Examiner has given specific reasons as noted above in the rejections.  For example Hammons has been applied as a teaching for greater impact absorption as noted above in paragraph 8 and as discussed explicitly in the reference to Hammons including the title “Impact and/or vibration absorbent material”. And Pearce explicitly teaches/describes that the use of an A-B-A copolymer plasticizer extended elastomeric material for a gel material is well known (see column 46 lines 3-40) to reduce oil bleed as noted above in paragraph 8.
	In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
/MARIE D BAYS/Primary Examiner, Art Unit 3732